       Case 2:20-cv-01196-DMC Document 36 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHONE SMITH,                                      No. 2:20-CV-1196-DMC-P
12                       Plaintiff,
13            v.                                          ORDER
14    HICKS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. An answer has been filed and the case is now at issue.

19                  The undersigned is referring all post-screening civil rights cases filed by pro se

20   state inmates to the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to

21   resolve such cases more expeditiously and less expensively. Defense counsel from the Office of

22   the California Attorney General has agreed to participate in this pilot project. No defenses or

23   objections shall be waived by their participation.

24                  As set forth in the screening order, Plaintiff has stated a potentially cognizable

25   civil rights claim. Thus, the Court stays this action for a period of 120 days to allow the parties to

26   investigate Plaintiff’s claims, meet and confer, and then participate in a settlement conference.

27   ///

28   ///
                                                          1
       Case 2:20-cv-01196-DMC Document 36 Filed 09/15/21 Page 2 of 2


 1                  There is a presumption that all post-screening prisoner civil rights cases assigned

 2   to the undersigned will proceed to settlement conference.1 However, if after investigating

 3   Plaintiff’s claims and speaking with Plaintiff, and after conferring with defense counsel’s

 4   supervisor, defense counsel in good faith finds that a settlement conference would be a waste of

 5   resources, defense counsel may move to opt out of this pilot project.

 6                  Accordingly, IT IS HEREBY ORDERED that:

 7                  1.       This action is stayed for 120 days from the date of this order to allow the

 8   parties an opportunity to settle their dispute before the discovery process begins. Except as

 9   provided herein or by subsequent court order, no other pleadings or other documents may be filed

10   in this case during the stay of this action. The parties shall not engage in formal discovery, but

11   the parties may elect to engage in informal discovery.

12                  2.       Any motion to opt out of the Post-screening ADR Project shall be filed

13   within 30 days from the date of this order.

14                  3.       If a settlement is reached at any point during the stay of this action, the

15   parties shall file a Notice of Settlement in accordance with Local Rule 160.

16                  4.       The parties remain obligated to keep the Court informed of their current

17   addresses at all times during the stay and while the action is pending. Any change of address must

18   be reported promptly to the Court in a separate document captioned for this case and entitled

19   “Notice of Change of Address.” See Local Rule 182(f).

20
21   Dated: September 15, 2021
                                                                  ____________________________________
22                                                                DENNIS M. COTA
23                                                                UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28          1
                    If the case does not settle, the Court will issue a discovery and scheduling order.
                                                              2
